Order, Supreme Court, New York County, entered March 17, 1976, dismissing the petition of Roy Hyman, unanimously affirmed, without costs and disbursements. This is a proceeding under section 330 of the Election Law to invalidate the designating petition filed with the Board of Elections in the City of New York, designating the respondents, Frank Brown and others, as candidates for Delegates and Alternate Delegates to the Democratic National Convention from the 19th Congressional District of Manhattan. The buff card and primary enrollment blank of the petitioner on file with the Board of Elections indicate that he was not enrolled in or affiliated with any political party. Indeed, it was conceded on oral argument to this court that petitioner was not an enrolled Democrat when the designating petition was filed or at the time this proceeding was commenced. As this matter concerns solely the nomination for a party position and not a position of public office, petitioner clearly lacks the requisite standing to maintain this proceeding (see Matter of Mahoney v Lawley, 301 NY 425; Matter of Pabian v McNab, 167 NYS2d 250, 253, affd 4 AD2d 834, affd 3 NY2d 888; Derman v Cohen, 22 NYS2d 684; cf. Matter of Decatur v Board of Elections of County of Albany, 47 Misc 2d 647, affd 24 AD2d 735, affd 16 NY2d 848). Concur—Murphy, J. P., Lupiano, Birns and Capozzoli, JJ.